DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed December 16, 2020 is acknowledged. Claims 1, 9 and 12 have been amended.  Claims 16-20 have been cancelled. Claims 1-15 are pending. Non-elected Invention and/or Species, Claims 3, 7-8 and 12-15 have been withdrawn from consideration. 
Action on merits of Group I and Species 1, claims 1-2, 4-6 and 9-11 follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 9 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 recites: the light-emitting diode of claim 1, wherein the protective layer has a thickness d determined based on d = λ/4nx(2k-l); λ is an emission wavelength of the light-emitting layer: n is a refractive index of the protective layer: and k is a natural number greater than 1.  
the protective layer of claim 1, having a thickness, is already existed, therefore, claim 9 fails to further limit claim 1. 
Note that, there is no quantitative difference between claim 1 and claim 9.
Therefore, the thickness d can be determined by any equation or any factor. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over FANG et al. (US. Pub. No. 2010/0015742) in view of KIM et al. (US. Pub. No. 2013/0146929) both of record.
With respect to claim 1, FANG ‘742 teaches a light-emitting diode substantially as claimed including: 
an epitaxial layer (220) including a first semiconductor layer (226), a light-emitting layer (224) and a second semiconductor layer (222) from up down, and having an upper surface providing a first electrode area containing a pad area and an extended area; 
a transparent conductive layer (230) formed over the first semiconductor layer (226), having a first opening to expose a portion of a surface of the first semiconductor layer (226) corresponding to the pad area; (Fig. 3C);

a first electrode (270) formed over the protective layer (260), and directly contacting the first semiconductor layer (226) corresponding to the pad area via the first and second openings. (See FIG. 3C, 3E). 

Thus FANG ‘742 is shown to teach all the features of the claim with the exception of explicitly disclosing the third opening being a series of the openings.
However, KIM ‘ 929 teaches a light-emitting diode including:
a protective layer formed over a transparent conductive layer (59), having a second opening (632-631-632) corresponding to a pad area (63) and a series of third opening (632-632) at one side (left or right) of the second opening (632-631-632) and at position corresponding to an extended area (63a, 63b), while exposing a portion of the surface of the transparent conductive layer (59) corresponding to the extended area (63a, 63b). (See FIGs. 1-2). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the third opening of FANG ‘742 comprising the series of the openings as taught by KIM to restrict the current crowding effect.  

a mesa is formed at the second electrode area to expose a portion of a surface of the second semiconductor layer (224); and 
the protective layer (260) covers a surface of the mesa and has a fourth opening. 

With respect to claim 6, the first electrode (270) of FANG has an upper surface that is undulated in the extended area. 
 
With respect to claim 9, As best understood by Examiner, the protective layer (160) of FANG has a thickness d determined based on d= λ/4nx(2k-l); 
λ is an emission wavelength of the light-emitting layer; 
n is a refractive index of the protective layer; and 
k is a natural number greater than 1.  
Since the protective layer (160) of FANG has a thickness d, the limitation is met.

With respect to claim 10, the first electrode (270) of FANG has a stepped shape. 
With respect to claim 11, the first electrode (270) of FANG has an upper surface of which a portion in the extended area is higher than a portion in the pad area. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over FANG ‘742 and KIM ‘929 as applied to claim 1 above, and further in view of FANG et al. (US. Pub. No. 2011/0318855) of record.

Thus, FANG ‘742 is shown to teach all the features of the claim with the exception of explicitly disclosing the first electrode is in contact with both the first semiconductor layer and the transparent conductive layer in the pad area.
However, FANG ‘855 teaches a light-emitting diode including: 
a first electrode (262) formed over the protective layer (240), and directly contacting the first semiconductor layer (226) corresponding to the pad area via the openings, wherein
the first electrode (262) is in contact with both the first semiconductor layer (226) and the transparent conductive layer (230) in the pad area. (See FIG, 3B). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to the firs electrode of FANG ‘742 contact both the first semiconductor layer and the transparent conductive layer in the pad area as taught by FANG ’855 to provide the first electrode to the diode without departing from the scope of either.
     
With respect to claim 5, in view of FANG’ 855, the second opening has an annular shape with an inner-ring diameter smaller than a diameter of the first opening (A1); and an outer-ring diameter be larger than the diameter of the first opening (A1).

Response to Arguments
Applicant's arguments filed December 15, 2020 have been fully considered but they are not persuasive.
Rejection under 35 U.S.C. 112(d)
Contrary to the Applicant assertion, the term “determined based on d = …” fails to further limit claim 1 because there is no different in the thickness of claim 9 and claim 1. 
How to determine a thickness does not further limit the thickness.

Rejection under 35 U.S.C. 102 
Applicant argues: 
First of all, the alleged "second opening (above first opening)" is just one opening 256. That is, the upper portion of the opening of FANG '742 is not an "opening," because such upper portion of the opening does not expose the layer 226a.

	However, there is only one opening that “expose a portion of a surface of the first semiconductor layer”. According to the limitations of claim 1, the first opening formed in the transparent conductive layer 220; and the second opening is formed in the protective layer 230. And only one opening that “expose” the surface of the first semiconductor layer.
In line of the claimed limitations, the first opening of FANG is formed in the transparent conductive layer 230, exposing the first semiconductor layer 226; and the second opening formed in the protective layer 260, above the first opening, also exposing the first semiconductor layer 226. 
Thus, the limitation is met.
  
Applicant’s arguments with respect to new limitation(s) (amended claims) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH D MAI/Primary Examiner, Art Unit 2829